DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 12/8/21.  
The amended abstract filed 12/8/21 has been entered.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Armstrong on 2/22/21.

The application has been amended as follows: 
IN THE CLAIMS:
IN CLAIM 18, LINE 2, after “prosthesis” INSERT –forming the crown of the restoration—
IN CLAIM 18, LINE 4, after “outer face of the” DELETE “restoration” and INSERT –crown—

IN CLAIM 21, LINE 3, after “pins” DELETE “so that the additional pin defines a single preferential etching canal”
IN CLAIM 26, LINE 2, after “plurality of reinforcement pins” DELETE “is” and INSERT –are—
Allowable Subject Matter
Claims 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination, fails to teach a crown and root dental restoration comprising a prosthesis forming the crown, having at least one through canal configured to open into a root canal of the tooth and another end opening on an outer face of the crown, a plurality of reinforcement pins forming the root of the restoration arranged in the root and through canal, a glue filling the root and through canal, contacting sidewalls of the through canal, root canal and each reinforcement pin, wherein the prosthesis is made of material having a higher Young’s modulus than a modulus of the glue and higher than a modulus of a material of the pins, wherein the pins are embedded independently by the glue in the root and through canal, in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772